Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examine under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1, 2 in the reply filed on 12/22/2021 is acknowledged.
Claims 4, 8, 9, 11, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/670550.  Claims 1-12 are currently pending in this application.  Claims 1-3, 5-7, and 10 are currently under examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by THORMAN (6,176,071).

Regarding Claim 1, THORMAN teaches A mower drive belt tensioner arm (66), comprising: an elongate body (66) having a first end and a second end and is pivotably mounted between the first end and the second end to a first rear draft tower (30) on a mower deck: a spring (84) connected to the first end of the tensioner arm (66) and urging the first end toward a second rear draft tower (other instance of 30)(Fig. 2) on the mower deck (34); and a tensioner pulley (60) rotatably mounted to the second end of the tensioner arm (66).

Regarding Claim 5, THORMAN teaches wherein the elongate body (66) is pivotably mounted to a horizontal surface (34) extending from the first rear draft tower (30).

Regarding Claim 10, THORMAN teaches A mower drive belt tensioner arm (66), comprising: an elongate body (66) having a tension pulley (58) to provide tension to a mower drive belt (42); a pair of rear draft towers (30), one of the rear draft towers (30) supporting the elongate body (66) above the surface of the mower deck (34); a coil spring (84) urging an end of the elongate body (66) in a direction between the pair of draft towers (30); and a pivotable belt keeper (73) mounted to the elongate body (66) and extends over the perimeter of the tension pulley (58).


Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest further comprising a belt keeper that is pivotably mounted to the second end of the tensioner arm with the other elements in Claim 2.
Claims 6, 7 are allowed. 
The prior art does not teach or suggest a mower drive belt tensioner arm (66), comprising: a stepped elongate body (66) pivotably mounted to a first rear draft tower (30) that extends upwardly from a mower deck (34), and a tension pulley (60) rotatably mounted to the stepped elongate body (60); and a wireform belt keeper having a spring biased interfit with the stepped elongate body, and a portion of the wireform being adjacent a perimeter of the tension pulley in Claim 6.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654